Per Curiam.

Relator is afforded an adequate remedy in the ordinary course of the law by way of appeal.
Section 144 of the Charter of the City of Toledo provides:
“Any person in the division of police or fire under the exclusive control of the chief thereof, who is suspended, reduced in rank, or dismissed from the department by the director of public safety, may appeal from the decision of such officer to the civil service commission within ten days from and after the date of such suspension, reduction or dismissal.”
Section 143.27, Revised Code, provides in part:
*268‘ ‘ # In the case of * * * removal of * * * any member of the police or fire department of a city, an appeal on questions of law and fact may be had from the decision of the municipal civil service commission to the Court of Common Pleas * *
A writ of mandamus may be denied where there is a plain and adequate remedy in the ordinary course of the law. State, ex rel. Harris, Chief of Police, v. Haynes, Mayor, 157 Ohio St., 214; State, ex rel. Oliver, v. State Civil Service Commission, 168 Ohio St., 445; State, ex rel. Farmer, v. McCormick, Dir., 171 Ohio St., 530; State, ex rel. Moran, v. Welling, Dir., 172 Ohio St., 516.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, 0 ’Neill, Griffith, Herbert and Gibson, JJ., concur.